DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
Election/Restrictions
Amended claim 13 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The amended invention of claim 13 and the elected invention of group 2, claims 8-12 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because claim 13 fails to require the a reference point disposed on a surface and configured for placement of a distal point of an ultrasonic dental tip thereon as a datum; a first straight reference line intersecting the reference point; a second straight reference line perpendicular to the first straight reference line, the second straight reference line configured for alignment of a distal portion of the dental 
Since applicant has received an action on the merits for the elected invention group 2, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13 and 15-27 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.









Claims 8-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nishikibe (JP-2014023826).

    PNG
    media_image1.png
    277
    501
    media_image1.png
    Greyscale

Annotated figure 8

In regard to claim 8, Nishikibe discloses a dental ultrasonic tip wear measurement tool (wear checker 51), comprising:
 a surface (surface 51a);
 a reference point (the intersection of the outline of the scaler chip 54 and the first straight line, as seen in annotated figure 8 provides a reference point) disposed on the surface and configured for placement of a distal point of an ultrasonic dental tip thereon as a datum (translated par 5-6 disclose alignment of a top of a scaler to the scaler chip to check the wear on the tip); 
a first straight reference line intersecting the reference point (see annotated figure 8, which discloses an extension of the first line which is straight and intersects the reference point); 

a third straight reference line parallel to the first reference line (see annotated figure 8, where the third straight reference line is extended out and parallel to the first reference line), perpendicular to the second straight reference line (see annotated figure 8), and spaced-apart from the first straight reference line a distance equal to a wear threshold limit of the ultrasonic dental tip (par 5 of translation discloses the equivalent line of line 59 in the scaler chip 52 being used as a threshold for the largest amount of wear), the third straight reference line configured for comparison with a surface marking of the ultrasonic dental tip to enable determination of wear of the ultrasonic dental tip (the claimed measurement tool sets forth the first, second and third straight reference line as set forth above and par translated paragraph 5-6 which discloses the placement of the tip along the intersection, as such the claimed measurement tool can be used  to compare to a surface of the marking of an ultrasonic dental tip that has surface marking, as this limitation is provided as a functional limitation of the wear measurement tool the limitation is considered achieved by the disclosure of Nishikibe).
In regard to claim 9, Nishikibe discloses a card defining the surface (card shape of wear checker 51, of par 5).
In regard to claim 10, Nishikibe discloses the second straight reference line (the line pointed out in annotated figure 8) intersects the first straight reference line at the reference point 
In regard to claim 11, Nishikibe discloses the third straight reference line is differentiated from the first and second straight reference lines (see annotated figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikibe as applied to claim 11 above, and further in view of Wallshein (US 4,117,596).
In regard to claim 12, Nishikibe disclose the claimed invention as set forth above in claim 11, but fails to disclose the third straight reference line is differentiated from the first and second straight reference lines by at least one of: line color or line style.
However, Wallshein teaches a first, second and third straight reference lines (angular markings on the rectangular member 1) being differentiated by line color and/or line style (col 2, lines 33-35) in a mounting apparatus of a dental component (col 1, lines 5-8) for the purpose of facilitating use of the device (col 2, line 35).
As Nishikibe discloses the base device, containing the first, second and third straight reference lines, and Wallshein discloses a known technique of differentiating a first, second or third straight reference line by using different line colors or line styles, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the base device of Nishikibe with the known technique of Wallshein, to have the third straight reference line is differentiated from the first and second straight reference lines by at least one of: line color or line style, to yield the predictable and improved results of facilitating the use of the device, by providing visual cues to distinguish the reference lines from each other. See MPEP 2143 (1)(D)

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6-9 that the prior art fails to anticipate the claims based on drawings of figure 8, specifically that the drawings of Nishikibe does not clearly show the structure which is claimed and cannot be relied upon. The examiner disagrees, as set forth in the annotated figure 8, the extension of the outline of scalar chip 54 discloses a straight line that See Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928).  Additionally, when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772